AO 442 (Rev. 11/11) Arrest Warrant



                                          United-States District Court                                                               _ o

                                                                      for the
                                                                                                                             m        0    ZU2G

                                                          Eastern District of Virginia                                                       '■
                                                                                                                                                      J-
                                                                                                                                                      J




                      United States of America                                                                           -     rn
                                 V.                                                                                  -u        3i-
                                                                                                                                             :,0
                                                                                                                     •       CO U'
                                HE LI                                           Case No.        ^ :20-mj-81                           m

                         a/k/a "Qinbln Chen"                                                                                         fso     .*-o
                                                                                                                                             - 'i/n




                                                                                                                                             r.«
                              Defendant
                                                                                                                     O               CO
                                                                                                                                             1:2

                                                         ARREST WARRANT

To:       Any authorized law enforcement officer

          YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay
(name ofperson to be arrested)        H E LI                                                                                                                  j
who is accused of an offense or violation based on the following document filed with the court:

□ Indictment               □ Superseding Indictment           □ Information         □ Superseding Information                  ^ Complaint
□ Probation Violation Petition                 □ Supervised Release Violation Petition           □ Violation Notice            □ Order of the Court

This offense is briefly described as follows:
  Conspiracy to Commit Wire Fraud, In violation of Title 18, United States Code, Section 1349.




                                                                                                  Is/.
Date:                                                                           Ivan D. Davis
                                                                                united States                     signature

City and state:          Alexandria, VA                                             Hon. Ivan D. Davis, U.S. Magistrate Judge
                                                                                                    Printed name and title



                                                                      Return

          This warrant was received on (date)                   '20^0 ^ and the person was arrested on (date)                    3'^                      Q
at (city and state)                            ^ l^A'             "

Date;
                                                                                                 Arr^tin^officer's signature


                                                                                                                                           lA
                                                                                                    Printed name and title            ^               O
